Citation Nr: 1120680	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-28 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee disabilities.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety, to include as secondary to service-connected left knee disabilities.

4.  Entitlement to service connection for polymyalgia rheumatica, to include as secondary to service-connected left knee disabilities.

5.  Entitlement to service connection for a back disability, to include as secondary to service-connected left knee disabilities.

6.  Entitlement to service connection for a neck disability, to include as secondary to service-connected left knee disabilities.

7.  Entitlement to service connection for weight gain and obesity, to include as secondary to service-connected left knee disabilities.

8.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected left knee disabilities.

9.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hand disability, to include as secondary to service-connected left knee disabilities.

10.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected left knee disabilities.

11.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for coronary artery disease, to include as secondary to service-connected left knee disabilities.

12.  Entitlement to a disability rating in excess of 30 percent for internal derangement of the left knee, post operative, with laxity of the anterior and medial collateral ligaments.

13.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis of the left knee, associated with internal derangement of the left knee, post operative, with laxity of the anterior and medial collateral ligaments.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued a 30 percent evaluation for internal derangement left knee post operative with laxity anterior and medial collateral ligaments and a 20 percent evaluation for traumatic arthritis left knee; denied service connection for arthritis of the right knee, bilateral wrist and finger condition, bilateral shoulder condition, bilateral hip condition, coronary artery disease (CAD) with stent placement, and sleep apnea; granted non-service connected pension; and established entitlement to special monthly pension based on the need for aid and attendance effective September 27, 2004; and a May 2007 rating decision from the Chicago RO which continued a 30 percent evaluation for internal derangement left knee post operative with laxity anterior and medial collateral ligaments and a 20 percent evaluation for traumatic arthritis left knee; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In August 2005, the Veteran submitted a notice of disagreement (NOD) for the denials of service connection for a bilateral hip disability and a right knee disability and subsequently perfected those appeals in September 2006.  In July 2007, he filed an NOD with the disability ratings assigned for his left knee disabilities and the denial of TDIU and subsequently perfected those appeals in February 2010.

In January 2011, the Veteran presented sworn testimony during a video conference hearing in Chicago, Illinois, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety, polymyalgia rheumatica, a back disability, a neck disability, weight gain and obesity, and a bilateral hip disability, all to include as secondary to service-connected left knee disabilities, whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a bilateral shoulder disability, a bilateral hand disability, sleep apnea, and CAD, all to include as secondary to service-connected left knee disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's arthritis of the right knee is the result of a disease or injury in service or due to his service-connected left knee disabilities.

2.  The Veteran's service-connected traumatic arthritis of the left knee is manifested by flexion limited to no less than 50 degrees, full extension, and no ankylosis.

3.  The Veteran's service-connected internal derangement of the left knee, post operative, with laxity of the anterior and medial collateral ligaments, is manifested by severe lateral instability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service, arthritis may not be presumed to be, and a right knee disability is not proximately due to, the result of, or aggravated by a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for a disability rating in excess of 20 percent for service-connected traumatic arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5010 (2010).

3.  The criteria for a disability rating in excess of 30 percent for service-connected internal derangement of the left knee, post operative, with laxity of the anterior and medial collateral ligaments, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claims, letters dated in November 2004 and July 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the July 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and VA examination reports are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination for both knees in April 2005.  The results from that examination have been included in the claims file for review.  The examination involved a review of the medical evidence, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his left knee disabilities most recently in April 2007.  The examiner took a detailed history from the Veteran and provided a thorough physical examination.  Thus, the Board finds that the April 2007 examination is adequate for determining the disability rating for the Veteran's service-connected left knee disabilities.  See Barr, supra.

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left knee disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims of entitlement to service connection for a right knee disability and increased ratings for his left knee disabilities.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





II. Merits of the Claims

A. Service Connection

The Veteran alleges that he currently suffers from a right knee disability that is the result of his service-connected internal derangement and traumatic arthritis of the left knee.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as arthritis, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2010); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Veteran has not alleged that his right knee disability is directly related to service.  The service treatment records do not contain any reference to treatment or diagnosis of the right knee.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002).  Additionally, there is no indication that the Veteran was treated for or diagnosed with arthritis of the right knee within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  No competent medical evidence has directly or presumptively related the Veteran's right knee disability to military service.  Accordingly, the basis for a grant of service connection on a direct or presumptive basis is not presented.

In April 2005, a VA examiner diagnosed the Veteran with mild osteoarthritis of the right knee.  Thus, the first element of Wallin is met.  

Additionally, a review of the claims file indicates that the Veteran is service connected for internal derangement of the left knee, post operative, with laxity of the anterior and medial collateral ligaments and for traumatic arthritis of the left knee.  Thus, the second element of Wallin is also met.

The remaining question is whether a medical nexus exists between the Veteran's current arthritis of the right knee and his service-connected left knee disabilities.

As noted above, the Veteran was afforded a VA examination to address the etiology of his right knee disability in April 2005.  At that time, the examiner noted the Veteran's complaints of pain in both knees, pain when standing, and an inability to walk.  The examiner observed no effusion or synovial thickening in the right knee and range of motion from 0 to 120 degrees.  The examiner diagnosed the Veteran with mild osteoarthritis of the right knee.  He concluded that there was no relationship between the Veteran's right and left knee disabilities.  Rather, he opined that the Veteran's level of osteoarthritis in the right knee was not unusual for a person of his age and morbid obesity.  As such, the medical nexus element of Wallin is not met.

As referenced above, the Board is aware that the Veteran may alternatively be granted service connection for a nonservice-connected disability which is aggravated by a service-connected disability.  See Allen, supra.  However, the Board finds that there is no medical evidence to indicate that the Veteran's nonservice-connected right knee disability was aggravated by his service-connected left knee disabilities.  Although the April 2005 VA examiner did not specifically discuss aggravation, the Board finds that his absolute language ruled out aggravation as well as direct causation.  Notably, the examiner stated that there was "no relationship" between the Veteran's right and left knee disabilities.  The examiner did not merely state that the Veteran's left knee disabilities did not cause his right knee disability.  Rather, he stated that there was no relationship whatsoever.  In using such unqualified language, the Board finds that the examiner intended to discount any claim of aggravation of the nonservice-connected right knee disability by the service-connected left knee disabilities, in addition to any claim of direct causation.  The Board notes that the examiner went on to say that it was more likely than not that there was no direct relationship between the right and left knee disabilities.  Although this statement alone does not appear to rule out aggravation, the Board finds the previous statement that there was no relationship between the two knee disabilities to be sufficient to eliminate the possibility that the Veteran's left knee disability aggravated his right knee disability.  Thus, service connection cannot be granted on the basis of aggravation of a nonservice-connected disability by a service-connected disability.

In this case, the only evidence which purports to relate the Veteran's right knee disability to his service-connected left knee disabilities consists of the statements of the Veteran and his representative.  However, it is now well established that laypersons, such as the Veteran and his representative, without medical training are not competent to relate those symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his right knee disability.  His assertions are accorded less weight than the competent medical evidence, the April 2005 VA examiner's opinion, that is against his claim.  Competent evidence linking the Veteran's right knee disability to a service-connected disability is lacking in this case.

Accordingly, the Board finds that the claim of entitlement to service connection for a right knee disability, secondary to service-connected left knee disabilities, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected traumatic arthritis of the left knee has been evaluated as 20 percent disabling under Diagnostic Code 5010.  His service-connected internal derangement of the left knee, post operative, with laxity of the anterior and medial collateral ligaments, has been evaluated as 30 percent disabling under Diagnostic Code 5257.  He seeks higher ratings.

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, the Veteran's disability is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

As referenced above, the Veteran was afforded a VA examination for his left knee most recently in April 2007.  At that time, the Veteran complained of pain which ranged from 3 out of 10 at best to 7 out of 10 with activity.  The Veteran also reported only being able to walk 25 to 30 feet with crutches and using a motorized cart or chair for further distances.  The examiner observed 2+ effusion within the knee joint, negative varus, 2+ valgus with a solid endpoint, and range of motion from full extension to 90 to 95 degrees of flexion.  He noted that the physical examination was difficult due to the amount of pain that the Veteran appeared to be in.  He also concluded that the Veteran's range of motion was further limited to 50 degrees of flexion by moderate to severe weakness and loss of endurance.  He concluded that any additional functional loss due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination could not be specified without resorting to speculation.  He diagnosed the Veteran with left knee arthritis and left knee instability with weakness and pain.

The Veteran was previously examined in April 2007 for his left knee disabilities.  At that time, he complained of pain with weight bearing and an inability to walk.  The examiner observed medial scars, 2+ crepitus with motion, no effusion or synovial thickening, and range of motion from 0 to 90 degrees without pain.  He also noted laxity of 2+ in the medial collateral ligament and 3+ in the anterior cruciate ligament, as well as 3+ rotational instability of the knee.  The examiner diagnosed the Veteran with marked traumatic arthritis with restriction of motion and significant laxity.  He further noted that the Veteran was significantly restricted in his ability to stand and walk.

The medical evidence also includes VA and private treatment records noting the Veteran's difficulty walking and use of a motorized scooter due to his left knee disabilities and obesity.

The medical evidence of record does not establish that the Veteran's service-connected left knee disabilities warrant more than a 30 percent disability rating for internal derangement, post operative, with laxity of the anterior and medial collateral ligaments, or a 20 percent disability rating for traumatic arthritis.  Even taking into account the earliest point at which he experienced pain, weakness, or loss of endurance - 50 degrees - the Veteran did not demonstrate flexion limited to 15 degrees to warrant an increased rating of 30 percent for limitation of flexion with arthritis under his currently assigned Diagnostic Code 5010.  He also had a full range of motion in extension, so a separate rating for limitation of extension is not warranted.  Further, his severe instability has already been assigned the highest schedular evaluation under Diagnostic Code 5257.  Thus, disability ratings in excess of the current 20 percent for traumatic arthritis with limitation of flexion and 30 percent for instability cannot be granted.

There is also no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint other than that which the Board has considered above.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca, supra.  Significantly, the Board has used the April 2007 VA examiner's finding of flexion limited to 50 degrees due to moderate to severe weakness and loss of endurance in evaluating his disability rating for traumatic arthritis.  Additionally, the April 2007 VA examiner indicated that he could not identify any further functional loss without resorting to speculation.  Thus, the Board has taken into account the Veteran's identifiable functional impairments and finds that even higher ratings under DeLuca are not warranted.

Additionally, there is no indication that the Veteran's left knee disabilities warrant an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's left knee disability is manifested by ankylosis, dislocation or removal of cartilage, limitation of extension, impairment of the tibia and fibula, genu recurvatum, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned for the left knee under Diagnostic Codes 5256, 5258-5259, or 5261-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-5259, 5261-5263 (2010).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's left knee symptomatology warranted other than the currently assigned 30 percent and 20 percent disability ratings throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected left knee disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 percent and 20 percent disability ratings contemplate his most limited range of motion measurements and his severe instability.  The Veteran's complaints of pain, weakness, and lack of endurance are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  The Board notes the Veteran's contentions that his inability to walk takes his disability picture outside of the normal rating criteria.  However, there is no objective medical evidence to indicate that his service-connected left knee disabilities are the sole cause of his inability to walk.  Rather, the medical evidence reflects that his inability to walk is due either in whole or in part to his morbid obesity.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities, is denied.

Entitlement to a disability rating in excess of 20 percent for traumatic arthritis of the left knee is denied.

Entitlement to a disability rating in excess of 30 percent for internal derangement of the left knee, post operative, with laxity of the anterior and medial collateral ligaments, is denied.





REMAND

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety, polymyalgia rheumatica, a back disability, a neck disability, and weight gain and obesity, all to include as secondary to service-connected left knee disabilities, and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a bilateral shoulder disability, a bilateral hand disability, sleep apnea, and CAD, all to include as secondary to service-connected left knee disabilities, have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the grant of service connection for any of these issues could impact the Veteran's claim regarding entitlement to TDIU, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the adjudication of these claims, the AMC should readjudicate the Veteran's claim for entitlement to TDIU.

With regard to the Veteran's claim of entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee disabilities, after a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of this claim.

The Veteran claims that he currently has a bilateral hip disability as a result of his service-connected left knee disabilities.  However, a review of the claims file reflects that no VA examination has been provided to determine a possible nexus between the Veteran's service-connected left knee disabilities and his current bilateral hip pain.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing post-service complaints of bilateral hip pain, service-connected left knee disabilities, and the Veteran's report that his current bilateral hip pain is related to his service-connected left knee disabilities, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

Further, the Veteran has not been provided with notice that fully complies with the requirements of the VCAA with regards to his claims for secondary service connection for a bilateral hip disability and TDIU.  Although the Veteran was informed of what was necessary to substantiate a claim for direct service connection, he did not receive notice of what was necessary to substantiate a claim for secondary service connection or for TDIU.  As such, on remand, the Veteran must be given VCAA-compliant notice for his claims of secondary service connection and TDIU.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice should specifically include information on what is necessary to substantiate claims for secondary service connection and TDIU.

2.  Copies of VA treatment records from the North Chicago VA Medical Center, covering the period from January 2010, to the present, should be obtained and added to the claims folder.

3.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his bilateral hip complaints.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must state whether the Veteran has a current bilateral hip disability and, if so, whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected left knee disabilities.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety, polymyalgia rheumatica, a back disability, a neck disability, weight gain and obesity, and a bilateral hip disability, all to include as secondary to service-connected left knee disabilities, and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a bilateral shoulder disability, a bilateral hand disability, sleep apnea, and CAD, all to include as secondary to service-connected left knee disabilities, should be adjudicated and the Veteran and his representative properly notified thereof.  Then the claim for TDIU should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


